Quinn, P. J.
The trial court granted an accelerated judgment to defendants Coscarelli and De-Luca, d/b/a Willow Bar (hereinafter defendants) and against plaintiffs. Plaintiffs appeal and we reverse.
December 12, 1969, a collision occurred between automobiles driven by James Hyatt and Robert D. Northrup. Robert D. Northrup’s 15-year-old son, Robert S. Northrup, was a passenger in the father’s car. This action for damages was filed against Hyatt and defendants. The claim against defendants was an alleged violation of the dram-shop act, MCLA 436.22; MSA 18.993.
The action against Hyatt was settled and plaintiffs executed releases to him. Additionally, stipulations for dismissal of the action against Hyatt were executed by plaintiffs’ counsel and by Robert D. Northrup as guardian ad litem for Robert S. Northrup. On the basis of these stipulations, orders of dismissal as to Hyatt entered October 6, 1972.
January 25, 1973, the date for trial of plaintiffs’ action against defendants, the latter moved for accelerated judgment on the basis that plaintiffs’ release of Hyatt also released defendants. The theory behind this reasoning is found in Geib v Slater, 320 Mich 316; 31 NW2d 65 (1948). That theory is that a party who releases a tortfeasor who acted independently and concurrently with another to cause a single, indivisible injury releases all such tortfeasors.
We find the Geib theory inapplicable to the case before us; Geib involved two tortfeasors based on their alleged negligence. Defendants’ alleged liability is not grounded on any theory of negligence but arises because of an alleged violation of the statute, Virgilio v Hartfield, 4 Mich App 582; 145 *392NW2d 367 (1966). The release of Hyatt did not release defendants.
Additionally, the record before us establishes beyond question that the release from plaintiffs to Hyatt was intended to release Hyatt and no one else.
These conclusions obviate discussion of the other issues raised on appeal.
Reversed and remanded with costs to plaintiffs.
All concurred.